Case 1:20-cv-23564-MGC Document 37 Entered on FLSD Docket 12/07/2020 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 1:20-23564-Civ-COOKE/GOODMAN

   DAVID WILLIAMS and CAROLL ANGLADE,
   individually and on behalf of all others
   similarly situated,

                             Plaintiffs,

   vs.

   RECKITT BENCKISER LLC and
   RB HEALTH (US) LLC,

                             Defendants.

                                                          /

                      JOINT NOTICE OF AGREEMENT TO CHOICE
                                  OF MEDIATOR

         All parties agree to the following as their choice for a mediator in this matter:
         Jill R. Sperber
         Sperber Dispute Resolution, Inc.
         PO Box 3662
         Dana Point, CA 92629
  Dated: December 7, 2020                     Respectfully submitted,

                                              /s/ Jonathan B. Cohen
                                              Jonathan B. Cohen (Fla. Bar No. 27620)
                                              Rachel Soffin (Fla. Bar No. 18054)
                                              GREG COLEMAN LAW PC
                                              First Tennessee Plaza
                                              800 S. Gay Street, Suite 1100
                                              Knoxville, TN 37929
                                              Telephone: (865) 247-0080
                                              Facsimile: (865) 522-0049
                                              jonathan@gregcolemanlaw.com
                                              rachel@gregcolemanlaw.com
Case 1:20-cv-23564-MGC Document 37 Entered on FLSD Docket 12/07/2020 Page 2 of 4




                                     Daniel K. Bryson
                                     Martha A. Geer
                                     Patrick M. Wallace
                                     WHITFIELD BRYSON LLP
                                     900 West Morgan Street
                                     Raleigh, NC 27603
                                     Telephone: (919) 600-5000
                                     Facsimile: 919-600-5035
                                     dan@whitfieldbryson.com
                                     martha@whitfieldbryson.com
                                     pat@whitfieldbryson.com

                                     Matthew D. Schultz (Fla. Bar No. 640326)
                                     LEVIN, PAPANTONIO, THOMAS,
                                     MITCHELL, RAFFERTY & PROCTOR, PA
                                     316 S. Baylen St., Suite 600
                                     Pensacola, FL 32502
                                     Telephone: (850) 435-7140
                                     Facsimile: (850) 436-6140
                                     mschultz@levinlaw.com

                                     Nick Suciu
                                     BARBAT, MANSOUR, & SUCIU PLLC
                                     1644 Bracken Rd.
                                     Bloomfield Hills, MI 48302
                                     Telephone:(313) 303-3472
                                     nicksuciu@bmslawyers.com

                                     Attorneys for Plaintiffs and the Class

                                     Charles C. Sipos
                                     PERKINS COIE LLP
                                     1201 Third Avenue, Suite 4900
                                     Seattle, WA 98101
                                     Telephone: (205) 359-3983
                                     csipos@perkinscoie.com

                                     David T. Biderman
                                     PERKINS COIE LLP
                                     1888 Century Park East, Suite 1700
                                     Los Angeles, CA 90067
                                     Telephone: (205) 359-3983
                                     dbiderman@perkinscoie.com




                                        2
Case 1:20-cv-23564-MGC Document 37 Entered on FLSD Docket 12/07/2020 Page 3 of 4




                                     Ilana Arnowitz Drescher
                                     Lori P. Lustrin
                                     Melissa Cade Pallett-Vasquez
                                     BILZIN SUMBERG BAENA PRICE
                                     AXELROD
                                     1450 Brickell Avenue, Suite 2300
                                     Miami, FL 33131
                                     (305) 350-2412
                                     idrescher@bilzin.com
                                     llustrin@bilzin.com
                                     mpallett@bilzin.com

                                     Attorneys for Defendants




                                       3
Case 1:20-cv-23564-MGC Document 37 Entered on FLSD Docket 12/07/2020 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 7, 2020, I caused the foregoing to be filed via the

  Court’s electronic filing system which will notify all counsel of record of the same.

                                              /s/ Jonathan B. Cohen
                                              Jonathan B. Cohen




                                                 4
